            Case 5:19-cv-05885-JFL Document 47 Filed 03/01/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JOHN DOE,                           :
                  Plaintiff,        :
                                    :
            v.                      :                      No. 5:19-cv-05885
                                    :
LOUIS DEJOY, POSTMASTER             :
GENERAL, UNITED STATES POSTAL :
SERVICE,                             :
                  Defendant.         :
____________________________________

                                          ORDER

       AND NOW, this 1st day of March, 2021, upon consideration of Defendant’s motion for

summary judgment, see ECF No. 38, and for the reasons set forth in the Opinion issued this date,

IT IS HEREBY ORDERED AS FOLLOWS:

       1.      Defendant’s motion for summary judgment, ECF No. 38, is GRANTED.

       2.      This case is CLOSED.

                                                   BY THE COURT:




                                                   /s/ Joseph F. Leeson, Jr.
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Judge




                                               1
                                            022621
